UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number 000-29483 Pacific Sands, Inc. (Exact Name of Registrant as specified in its charter) Nevada 88-0322882 (State or Other Jurisdiction ofIncorporation or Organization) (IRS Employer Identification No.) 4611 Green Bay Road Kenosha, WI (Address of Principal Executive Offices) (Zip Code) Issuer’s Telephone Number, Including Area Code:(262) 925-0123 N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Nox Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, a non-accelerated or a smaller reporting company. See the definition of “large accelerated filer, accelerated filer and smaller reporting company “in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of shares outstanding of each of the issuer's classes of common equity, as ofMay 15, 2013 are as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Balance Sheets as ofMarch31, 2013(unaudited) and June 30, 2012 3 Statements of Operations for the Three and Nine Months EndedMarch31, 2013 and2012 (unaudited) 4 Statements of Cash Flows for the Nine Months EndedMarch31, 2013 and2012 (unaudited) 5 Notes to Financial Statements (unaudited) 7 Item 2. Management Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 18 PART II OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 19 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 19 Item 3. DEFAULTS UPON SENIOR SECURITIES 19 Item 4. MINE SAFETY DISCLOSURES 19 Item 5. EXHIBITS 20 SIGNATURES 21 2 PACIFIC SANDS, INC. BALANCE SHEETS MARCH 31, 2, 2012 ASSETS March 31, 2013 June 30, Current assets: (Unaudited) Cash and cash equivalents $ $ Trade receivables, net of allowances for doubtful accounts of$11,425 Inventories Other current assets Total Current Assets Property and equipment, net Other asset Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued expenses Deferred rent expenses Current portion of notes payable and capital leases Total Current Liabilities Notes payable and capital leases - less current portion Deferred rent Total Liabilities Stockholders'equity (deficit) Common stock (100,000,000 shares authorized, 64,481,505 and 63,781,213shares issued and outstanding) Additional paid in capital Accumulated deficit Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes. 3 PACIFIC SANDS, INC. STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Three months ended March 31, Nine months ended March 31, Net sales $ Cost of sales Gross profit Selling and administrative expenses Loss from operations Other income (expense) Gain on sale ofdirect retail business - - - Interest expense Other income (expense) Total other income (expense) Loss before income taxes Income taxes - Net loss $ Loss per share: Basic $ Diluted $ Weighted average share outstanding: Basic Diluted See accompanying notes. 4 PACIFIC SANDS, INC. STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Cash flows from operating activities Net loss $ $ Adjustments to reconcile netloss to netcash used in operating activities - Depreciation and amortization Amortization of debt discount - Common shares issued for services and compensation Gain on sale of direct retail business - (88,795) Common shares received for retail business - Deferred rent Trade accounts receivable Inventories Other assets Loss on the disposal of plant, property and equipment - Accounts payable and other current liabilities Net Cash Used in Operating Activities Cash flows from investing activities Purchases of equipment Net Cash Used in Investing Activities Cash flows from financing activities Proceeds from common stock issued Proceeds from notes payable Repayment of notes payable and long term obligations Net Cash Provided by Financing Activities Net (decrease) increase in cash and cash equivalents Cash and cash equivalents: Beginning of period End of period $ $ See accompanying notes. 5 PACIFIC SANDS, INC. STATEMENTS OF CASH FLOWS FOR THE THREE AND NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ $ Income taxes $ - $ - Supplemental disclosure of non cash financing and investing activities Conversion of debt to equity $ $ Conversion of accrued compensation and professional fees to equity $ $ Stock issued for purchases of machinery & equipment $
